Citation Nr: 0526248	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-12 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a chronic headache 
disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1971 to 
January 1975 and from January 1976 to November 1977.  The 
Board notes that it has been determined that the discharge 
for the period January 1976 to November 1977 is considered to 
be a bar to VA benefits under the provisions of 38 U.S.C. 
3103 (A).

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in October 2003 and November 2004.  
This matter was originally on appeal from an October 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  A cervical spine disability did not have its onset during 
military service.

2.  A low back disability did not have its onset during 
military service and is not proximately caused by a service-
connected disability.

3.  A chronic disability manifested by recurrent headaches 
did not have its onset during military service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active service, and arthritis of the cervical 
spine may not be presumed to have been incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  A low back disability was not incurred in or aggravated 
by active service and is not the result of or was not 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  Chronic headaches were not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

Pursuant to the Board's October 2003 Remand, the RO obtained 
the veteran's medical records from the VA Medical Center in 
Milwaukee, Wisconsin; the necessary authorization forms were 
requested from the veteran in order to request treatment 
records while he was in dependent status at Walter Reed Army 
Hospital, Andrews AFB, and Bethesda Naval Hospital; and a 
supplemental statement of the case was issued.  Pursuant to 
the Board's November 2004 Remand, the RO readjudicated the 
veteran's claim under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's October 2003 and November 2004 Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In February 2005, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claims.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA was responsible for obtaining relevant records from any 
Federal agency and would make reasonable efforts to obtaining 
other relevant records not held by a Federal agency.  In 
addition, the February 2005 notice letter specifically 
advised the veteran to provide any evidence in his possession 
that pertains to his claim.  Therefore, the Board finds that 
the veteran was sufficiently put on notice as to the need for 
any available evidence to be received by VA and associated 
with the claims file, whether the evidence was in his 
possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after a rating action 
was promulgated denying the issues on appeal did the RO, in 
February 2003, provide notice to the claimant regarding what 
information and evidence was needed to substantiate his 
claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
February 2005 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of his case to the 
Board, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, private medical records identified by the veteran as 
well as records from the Social Security Administration.  
Further, the veteran was afforded a VA examination in 
connection with his claims.  The Board notes that the 
veteran's representative has stated that the veteran's claims 
file was incomplete due to the fact that VA had not obtained 
medical records from Andrews AFB, Bethesda Naval Hospital, 
and Walter Reed.  In March 2004, the RO sent a letter to the 
veteran advising him that before they could obtain those 
records, he needed to complete and return the enclosed 
Authorization for Release of Information, VA Form 21-4142.  
The RO received VA Forms 21-4142 for the Mayo Clinic, and for 
VA hospitals in Michigan, Minnesota, and Wisconsin as well as 
VA clinic in Michigan but did not receive the forms for 
Andrews AFB, Bethesda Naval Hospital, and Walter Reed.  The 
veteran has not referenced any other unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  

As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  



II.	Service Connection

The veteran seeks service connection for a cervical spine 
disability, a low back disability, and chronic headaches.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as arthritis and organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic 
condition during service or an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that a cervical spine disability, a low 
back disability, and chronic headaches are the result of 
traumatic events he experienced in service.  Specifically, 
the veteran contends that while in the service, he suffered 
at least two physical "assaults" to his person.  The 
veteran also contends that he has complained of neck pain and 
headaches since his release from service and attributes those 
conditions to the in-service traumas.

The service medical records indicate that on January 29, 1972 
the veteran presented to the dispensary stating that he was 
assaulted the night before by two men; that he was hit with 
fists and kicked.  The veteran had multiple contusions of the 
face, sternum and back and minor abrasions of the face with 
some edema.  He complained of pain in the area of the left 
kidney and pain in area of sternum on breathing.  In 
addition, in October 1972, the veteran reported to sick call 
with multiple bruises on face, shoulder and wrists.  The 
veteran stated he was handcuffed by MPs and beaten with a 
nightstick.  He was examined and returned to duty.

a.	Cervical spine disability

The competent medical evidence of record shows that the 
veteran is currently diagnosed with status post multiple 
cervical spine surgeries including C1-2 fusion and redo C1-2 
fusion, with cervical disc disease, cervical spine 
degenerative disease and cervical polyradiculopathy.  Thus, 
medical evidence of a current chronic disability is shown by 
the evidence of record.  

The service medical records are absent complaints, findings 
or diagnoses of a neck injury during service.  On the 
clinical examinations in November 1974, April 1975, and 
September 1975, the veteran's spine was evaluated as normal.  
In his Report of Medical History, completed in April 1975,  
the veteran denied every having history of swollen or painful 
joints, frequent or severe headaches, head injury, broken 
bones, or recurrent back pain.  Thus, there is no medical 
evidence that shows that the veteran suffered from a neck 
disability during service. 

The medical evidence of record also fails to show the onset 
of arthritis of the cervical spine within the one-year 
presumptive period following the veteran's discharge from 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the 
earliest documented evidence of degenerative changes is noted 
in October 1995.

With respect to competent medical evidence of record that 
links the veteran's cervical spine disability to any incident 
of service, the record indicates that notes dated from 
October 1999 to April 2004, authored by CAD, a physician's 
assistant (PA), indicate that it was the PA's opinion that 
the veteran's current medical condition was directly related 
to his neck injury while on active duty in 1972 when he was 
handcuffed and beat up by MPs when he and a friend 
accidentally went into the MPs barracks while intoxicated.  
The PA noted that the veteran had 3 cervical spine fusions, 
one ulnar nerve transplant, and continued to suffer pain, 
decreased range of motion of the cervical spine, numbness of 
both hands, and low back pain as a result.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

Here, there are legitimate reasons for rejecting the PA's 
opinion.  Although the PA related the veteran's current 
medical condition his neck injury when on active duty 1972, 
the opinion is a summary conclusion made without identifying 
the medical basis to support it and appears to be solely 
based on a history provided by the veteran.  This 
unfortunately fails to take into account the relevant service 
medical records on file which are absent any neck injury 
during the veteran's time in the service and information in 
the veteran's post-service medical records which document a 
neck injury in 1981.      

The Board notes that the veteran was afforded a VA 
examination in March 2001; however, although the VA examiner 
examined the veteran's cervical spine and diagnosed a 
cervical spine disability as addressed above, he did not give 
an opinion as to whether or not the veteran's cervical spine 
disability was related to the veteran's military service or 
to the two occurrences of physical assault demonstrated in 
the service medical records.

The Board finds that the record contains sufficient evidence 
for a decision to be made on the claim.  In this regard, the 
Board notes that all the post service medical records dated 
prior to when the veteran filed his claim for compensation 
indicate that the veteran first sought treatment for a neck 
disability in 1981.  An April 1981 hospital report noted that 
the veteran was brought into the emergency room for further 
evaluation of neck injury in which the veteran apparently 
twisted his neck and started experiencing stiffness in his 
neck and extreme pain of both shoulders.  Past history noted 
that the veteran had a similar injury some years before which 
at times improved by taking rest.  X-rays showed hypoplastic 
odontoid process.

In addition, a November 1986 letter from Department of 
Primary Care for the Air Force stated that the veteran was in 
good health, suffering off and on from headaches and neck 
pain following neck surgery in 1981.  A May 1996 letter from 
Dr. SMB indicates that the veteran was a patient under her 
care for chronic back and neck pain which the veteran had had 
for 15 years.  An April general history electronic note 
indicates that the veteran was referred with a fifteen-year 
history of neck and low back problems.  The note indicates 
that the veteran had problems in 1981 when he jumped off a 
truck and hurt his neck and subsequently underwent a C1-2 
fusion with bone grafting which was redone the same year 
because of a second injury, a left ulnar nerve transposition 
for numbness in his left hand, and surgery in 1988 for C3 
spinal process removal for repair of his fusion wire and in 
1990 the veteran underwent another operation for "scar 
tissue removal".  An October 1995 letter from Dr. LTG 
indicated that he saw the veteran on October 10, that he was 
a 42 year old gentlemen with a chronic neck problem since an 
injury in 1981 when he jumped off a truck, and wound up 
having a C1/C2 fusion procedure five months later, and a 
refusion in the neck and a left ulnar nerve transposition.

In a questionnaire completed by the veteran in December 1995, 
the veteran stated, "Prior to April 1981 I was in excellent 
physical condition."  In addition, a chronological history 
of the veteran's neck and back disabilities was taken at the 
Mayo Clinic in December 1995.  The information is noted to 
have come from both the veteran and limited old records.  The 
record indicated that the veteran was healthy until he jumped 
off a truck in 1981 and experienced a sharp severe pain in 
his neck.  He was hospitalized in Houston, Texas and 
underwent C1-C2 fusion with bone grafting.  

Although the VA PA's notes are arguably favorable to the 
veteran, service medical records and post service medical 
records contradict the PA's conclusion that the veteran's 
current cervical spine disability is related to his active 
service, and provide a reasonable basis for denial of the 
claim.  

b.	Low back disability

The competent medical evidence of record shows that the 
veteran is currently diagnosed with chronic low back pain and 
bilateral L5-S1 radiculopathy.  Thus, medical evidence of a 
current chronic disability is shown by the evidence of 
record.  

The service medical records are absent complaints, findings 
or diagnoses of a low back disability during service.  As 
noted above, on the clinical examinations in November 1974, 
April 1975, and September 1975, the veteran's spine was 
evaluated as normal.  In addition, the Report of Medical 
History completed by the veteran in conjunction with his 
April 1975 examination revealed that the veteran denied ever 
having recurrent back pain   Thus, there is no medical 
evidence that shows that the veteran suffered from a low back 
disability during service. 

With respect to competent medical evidence of record that 
links the veteran's cervical spine disability to any incident 
of service, as noted above, the record indicates that notes 
dated from October 1999 to April 2004, authored by CAD a 
physician's assistant (PA), indicate that it was the PA's 
opinion that the veteran's current medical condition was 
directly related to his neck injury while on active duty in 
1972 when he was handcuffed and beat up by MPs when he and a 
friend accidentally went into the MPs barracks while 
intoxicated.  The PA noted that the veteran had 3 cervical 
spine fusions, one ulnar nerve transplant, and continued to 
suffer pain, decreased range of motion of the cervical spine, 
numbness of both hands, and low back pain as a result.  In 
addition, the PA noted that the low back pain was from donor 
site surgery to perform the veteran's cervical fusions.  

Initially, the Board notes that the VA PA's July 2000 opinion 
appears to indicate that the veteran's low back pain is only 
related secondary to his cervical spine surgeries.  
Therefore, as the veteran's cervical spine disability is not 
service connected, there is no basis in which to grant 
service connection on a secondary basis.   

However, other notes authored by CAD contain a more general 
opinion that the veteran has constant neck and back pain due 
to his injury and subsequent surgeries.  Therefore, the Board 
will consider service connection for the veteran's low back 
disability on a direct basis.

In this regard, a March 2001 VA examination report stated, 
[I]t is not likely that the patient's condition low back pain 
with L5-S1 radiculopathy is not related to the trauma he 
sustained 1/29/72.  At that time, the veteran reported pain 
in the left kidney area and was diagnosed with contusion.  On 
follow-up 1/31/72 left flank tenderness was noted and an 
impression of muscle sprain is noted.  There is not a 
consistent history of low back pain noted until following the 
cervical spine surgeries.  In more recent medical records 
after 1995 low back pain is reported however in my opinion I 
do not believe the more recent diagnosis related to his low 
back condition is related to the stated trauma of 1/29/72 in 
service."

In August 2001, a clarification of the March 2001 VA 
examiner's opinion was sought.  Another VA physician stated, 
"After reviewing the entire examination report, it is clear 
what the intent of [Dr. K's] statement was.  In my medical 
opinion, [Dr. K] did intend to have only one "not" in the 
quoted statement.  Therefore, in my medical opinion, a 
revised statement reads "it is not likely that the patient's 
condition low back pain with L5-S1 radiculopathy is related 
to the trauma he sustained 1/29/72." 

It is the obligation of the Board to weigh any contrasting or 
conflicting medical diagnoses or opinions.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  This responsibility is more difficult when 
medical opinions diverge.  The Board cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over the favorable 
PA's medical opinion.  As noted above, the PA's opinion is a 
summary conclusion made without identifying the medical basis 
to support it and appears to be solely based on a history 
provided by the veteran and fails to take into account the 
relevant service medical records on file as well as the 
veteran's post-service medical records.      

In comparison, all of these factors were considered by the 
March 2001 VA examiner, and the VA examiner's opinion was 
rendered only after an objective physical examination was 
conducted combined with a review of the claims file and the 
veteran's pertinent medical history.  
   
Thus, the Board finds that the VA examiner's reasoned medical 
opinion is accordingly more probative than the unsupported 
statements made by the VA PA, such that the evidence 
preponderates against a finding that the veteran's low back 
disability is related to his military service.

c.	Chronic headache disability

The competent medical evidence of record shows that the 
veteran has been diagnosed with chronic headaches.  Thus, 
medical evidence of a current chronic disability is shown by 
the evidence of record.  

The service medical records indicate that in July 1972, the 
veteran presented with complaints of blurred vision in left 
eye and headaches.  He stated that he was playing football 
the week before and someone else's head his nose.  Impression 
was broken nose.  In June 1974, the veteran presented with 
complaints of headaches for five days originating at the base 
of his skull or neck and progressed to frontal region with 
onset after PT, if he had too much sun, or if he turned his 
head too quickly.  No history of trauma was noted.  
Impression was tension headaches or migraine.  

However, on the clinical examination in April 1975, the 
veteran's neurological system was evaluated as normal.  In 
his Report of Medical History, the veteran denied every 
having frequent or severe headaches.  

There is similarly no competent medical evidence of record 
that links the veteran's headaches to any incident of 
service.  The May 2001 VA examiner opined that based on the 
information provided to him and upon review of the medical 
records, "it was not likely that the veteran's headaches 
were related to injuries sustained during his time of 
military service."  

Although the veteran contends that his cervical spine, low 
back, and headache disabilities are related to his service, 
as a layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board finds that the evidence preponderates against 
service connection for a cervical spine disability, a low 
back disability, and a chronic headache disability must be 
denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  

ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a chronic headache 
disability is denied.


	
                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


